DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 3-12-21.
	Claims 1, 2, 4, 5, 54, 56-58, 60, 62-64, 71, 73, 75, 87, 109, 187, 196-254 are pending in the instant application.
Claims 54, 56-58, 60, 62-64, 71, 73, 75, 87, 109, 187, 196-210, 214-233, 237-254 are withdrawn as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 5, 211-213, 234-236 have been examined on their merits as set forth below.

Response to Arguments and Amendments
Withdrawn Objections/Rejections
	Any objections or rejections not repeated in this Office action are hereby withdrawn.
New Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 211-213, 234-236 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al (US 2008/0311040). 
Berry et al (US 2008/0311040) teach a compound according to X - R1 - R2 - A - R3 - B (Structure 1), wherein X is a nucleic acid bonded to R1 through its 3' or 5' terminus; R1 is a phosphodiester, thiophosphodiester, sulfate, amide, glycol, or is absent; R2 is a C2-C10 alkyl, alkoxy, or aryl group, or is absent; A comprises a reaction product of a first nucleophile and a first electrophile; R3 comprises C2-C10 alkyl, alkoxy, aryl, alkyldithio, ether, thioether, ester, thiopropionate, or disulfide; and B is a group that comprises a second nucleophile or a second electrophile, wherein the second nucleophile is the same as the first nucleophile, and the second electrophile is the same as the first electrophile, which first nucleophile and first electrophile of A comprise (i) a thiol and a maleimide, (ii) a thiol and a vinylsulfone, (iii) a thiol and a pyridyldisulfide, (iv) a thiol and an iodoacetamide, (v) a thiol and an acrylate, (vi) an azide and an alkyne, or (vii) an amine and a carboxyl group, or which reaction product optionally comprises a derivative of succinamic acid, and which compound optionally further comprises a targeting ligand, and optionally wherein R3 is cleavable intracellularly, and the first nucleophile and the second nucleophile are both thiol, and the first electrophile and the .

Claim(s) 1, 2, 4, 5, 234-236 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mok et al (Nature Materials, Vol. 9, pages 272-278 (2010)).
Mok et al (Nature Materials, Vol. 9, pages 272-278 (2010)) teach a compound according to X - R1 - R2 - A - R3 - B (Structure 1), wherein X is a nucleic acid bonded to R1 through its 3' or 5' terminus; R1 is a phosphodiester, thiophosphodiester, sulfate, amide, glycol, or is absent; R2 is a C2-C10 alkyl, alkoxy, or aryl group, or is absent; A comprises a reaction product of a first nucleophile and a first electrophile; R3 comprises C2-C10 alkyl, alkoxy, aryl, alkyldithio, ether, thioether, ester, thiopropionate, or disulfide; and B is a group that comprises a second nucleophile or a second electrophile, wherein the second nucleophile is the same as the first nucleophile, and the second electrophile is the same as the first electrophile, which first nucleophile and first electrophile of A comprise (i) a thiol and a maleimide, (ii) a thiol and a vinylsulfone, (iii) a thiol and a pyridyldisulfide, (iv) a thiol and an iodoacetamide, (v) a thiol and an acrylate, (vi) an azide and an alkyne, or (vii) an amine and a carboxyl group and optionally wherein R3 is cleavable intracellularly, and the first nucleophile and the second nucleophile are both thiol, and the first electrophile and the second electrophile are both maleimide, and which compound is optionally  greater than or equal to 75%, 85% or 95% pure (see esp. 


Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Jane Zara
5-14-21
/JANE J ZARA/Primary Examiner, Art Unit 1635